Judgment of the County Court, Nassau County, rendered May 14, 1965, convicting defendant of burglary and attempted rape, both in the first degree, and assault in the second degree, upon a jury verdict, reversed, on the law, and new trial ordered. No questions of fact have been considered. In our opinion, the court below should have instructed the jury as to the corroboration required by law in the event it should find that an actual rape had been committed. Assuming the jury did conclude that there was a consummated rape —■ and the complainant’s story was equally susceptible of such an interpretation— it might have found a lack of the necessary corroboration to sustain a guilty verdict (People v. English, 16 N Y 2d 719). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.